1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
	Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
The amino acid sequence at page 38, lines 4-5, of the specification is subject to the sequence disclosure rules; however, no sequence listing has been submitted in this application.  Note that because of the 3 repeats, this sequence must be listed as a 15-amino acid sequence.  Further, a SEQ ID NO must be inserted after this sequence.  See 37 CFR 1.821(d).
3.	Figures 1A - 1E should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4.	The preliminary amendment to the specification filed September 12, 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The preliminary amendment inserting the new paragraph after the title on page 1 of the specification contains new matter because of its incorporation-by-reference to PCT/EP2017/056086.  The filing date of the instant application is not the date that it entered the national stage, but rather is the international filing date.  See MPEP 1893.03(b).  Accordingly, the preliminary amendment was filed after the filing date of the application and may not contain the incorporation-by-reference statement to the PCT application ‘086.  Office policy to treat incorporation-by-reference statements as comprising new matter is illustrated in MPEP 211.02(a)(II), which states: “When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application.”
Applicant is required to cancel the new matter in the reply to this Office Action.
5.	The disclosure is objected to because of the following informalities: There is no Brief Description of the Drawings as required by 37 CFR 1.74.  The disclosure at pages 76-80 is not labeled “Brief Description”, and appears to be the most detailed description of the drawings present in the specification.  Appropriate correction is required.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15, 17, 18, 23-26, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrases “one of the domains from the second peptide chain” and “the other domain from the second peptide chain” in claims 1 and 18 are unclear, because there are at least four domains in the second peptide chain, i.e. the first domain, the second domain, the variable region of a T cell receptor chain or a portion thereof, and the immunoreceptor signal transmission domain.  The claim language appears to embrace the possibility that the first or second domains from the first peptide chain, together with the variable region or the immunoreceptor signal transmission domain of the second peptide chain, can form an antigen binding site, which is inconsistent with the disclosure of the invention.  It is possible that the phrases in question could be re-written as, e.g., “one of the first and second domains from the second peptide chain” and “the other of the first and second domains from the second peptide chain”.  The interpretation of the term “arbitrary” at claim 4, line 1, is unclear.  It is unclear how the term “arbitrary” further limits “amino acid sequence”, i.e. the difference between an “arbitrary amino acid sequence” and an “amino acid sequence” is unclear.  The term is not given any specific definition in the specification.  It may be that the term “arbitrary” is extraneous and could be deleted without affecting the scope of the claim.  The interpretation of the phrases “the N-terminal domain” (both occurrences) and “the C-terminal domain” (both occurrences) in claim 15 is unclear.  None of the domains recited in independent claim 1 are assigned a location in the first peptide chain or in the second peptide chain, and none of the domains are inherently “N-terminal” or “C-terminal”.  Further, it should be noted that each of the first peptide chain and the second peptide chain comprise at least four domains, i.e. the first domain, the second domain, the variable region of a T cell receptor chain or a portion thereof, and the immunoreceptor signal transmission domain.  Because the specification exemplifies the immunoreceptor signal transmission domain as occupying the C-terminus of the first peptide chain and the second peptide chain (see, e.g., Figures 1F and 1G); and because claim 15 does not otherwise identify which domains must form an antigen binding site; claim 15 appears to imply that any pair of domains selected from the first peptide chain and the second peptide chain can be required to form an antigen binding site, as long as the domains are present at the N-terminus or at the C-terminus of the first and second peptide chains.  It is unclear if this was intended by the Inventors.
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 6, 8-10, 14, 17, 24-26, and 31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 is drawn to an antigen receptor comprising two peptide chains, each peptide chain comprising four different domains, including an immunoreceptor signal transmission domain.  Dependent claim 2 recites that the immunoreceptor signal transmission domain can comprise “a portion” of the constant or invariant region of a T cell receptor chain or an immune cell Fc receptor chain.  Inventors define “portion” at page 19, second full paragraph, of the specification as being “a continuous or discontinuous element of a structure”.  As defined in the specification, a portion of an amino acid sequence is not required to comprise any particular number of amino acids and is not required to exhibit any of the functional properties of the amino acid sequence.  A portion of an amino acid sequence can therefore comprise a single amino acid from the amino acid sequence.  Given the breadth of the claim terminology “portion”, the recitation of “a portion of the constant or invariant region” in dependent claim 2 will inherently be met by any immunoreceptor signal transmission domain present in the first or second peptide chains of the independent claim, because any immunoreceptor signal transmission domain inherently will comprise at least one amino acid which is also present in the constant or invariant region of a T cell receptor chain or an immune Fc receptor chain.  Because the requirements of dependent claim 2 are inherently satisfied by the requirements of independent claim 1, dependent claim 2 is identical in scope with independent claim 1 and therefore fails to further limit the scope of the independent claim.  For analogous reasons, the recitation of “portion” in dependent claims 6, 8, 9, and 14 renders these claims identical in scope with independent claim 1, and dependent claims 6, 8, 9, and 14 also fail to further limit the scope of the independent claim.  Independent claim 1 is drawn to an antigen receptor comprising a first and a second antigen binding site.  Dependent claim 10 recites that the first and second antigen binding sites bind to the same or different antigens.  However, the only two possibilities for two antigen binding sites is that they bind either to the same or to different antigens.  Accordingly, claim 10 is identical in scope with the independent claim, and fails to further limit the scope of the independent claim.  Independent claim 1 recites an antigen receptor comprising a first peptide chain and a second peptide chain.  However, dependent claim 17 recites a recombinant cell in which only one of the two peptide chains is expressed.  Accordingly, dependent claim 17 does not further limit the subject matter of the independent claim, because dependent claim 17 does not require the recombinant cell to produce the antigen receptor of independent claim 1.  Independent claim 1 recites an antigen receptor comprising a first peptide chain and a second peptide chain.  Dependent claims 24 and 25 are drawn, in part, to nucleic acids which encode one of the two peptide chains.  Firstly, the nucleic acids recited in claims 24 and 25 are not species of the antigen receptor recited in independent claim 1.  Other than individual atoms, there is no significant structural similarity between the antigen receptor of the independent claim and the nucleic acids of dependent claims 24 and 25.  Secondly, independent claim 1 recites an antigen receptor comprising a first peptide chain and a second peptide chain.  However, dependent claims 24 and 25 recite a nucleic acid which encodes only one of the two peptide chains.  Dependent claims 24 and 25 recite nucleic acids which change altogether the type of chemical compound being claimed, and which broaden the peptides to be expressed to encompass peptides in which only the first or only the second peptide chain is expressed.  Dependent claims 24 and 25 fail to further limit the subject matter of independent claim 1, and claims 24 and 25 are therefore improper dependent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
8.	Instant claims 1-18, 23-26, and 31 are deemed to be entitled under 35 U.S.C. 119(a)-(d) to the benefit of the filing date of the foreign priority application PCT/EP2017/056086 because the foreign priority application, under the test of 35 U.S.C. 112(a), discloses the claimed invention.
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 16, 17, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al (U.S. Patent Application Publication 2010/0278774).  Wong et al teach a single chain TCR fusion protein as illustrated in Figure 1B.  With respect to instant claim 16, the Vα portion and the Vβ of the single chain TCR fusion protein each comprises at least a portion of a variable region of a heavy chain of an immunoglobulin, or each comprises at least a portion of a variable region of a light chain of an immunoglobulin, because each of the Vα portion and the Vβ have at least one amino acid in common with the variable region of a heavy chain or a light chain of an immunoglobulin.  Note that Inventors define “portion” at page 19, second full paragraph, as embracing a single amino acid out of a given peptide sequence, and the Inventors’ definition of “portion” does not impose any functional requirements upon the “portion”.  Further, any amino acid in either the Vα portion or the Vβ of the single chain TCR fusion protein, or any amino acid within the (G4S)4 linker, corresponds to a portion of the variable region of the T cell receptor chain.  Again, see Inventors’ definition of “portion” at page 19, second full paragraph, of the specification.  The Cβ of the single chain TCR fusion protein corresponds to the immunoreceptor signal transmission domain recited in claim 16.  For analogous reasons, the single chain TCR fusion protein illustrated in Figure 1B of Wong et al corresponds to either the first peptide chain or the second peptide chain of instant claim 1.  While Wong et al’s single chain TCR fusion proteins do not have the structure and functional relationship required by instant claim 1, claim 17 embraces a recombinant cell in which only one of the first peptide chain or the second peptide chain are expressed, and claim 24 embraces a nucleic acid encoding only one of the first peptide chain or the second peptide chain.  Because Wong et al teach recombinant expression of its single chain fusion proteins in a cell, and teach nucleic acids encoding the single chain TCR fusion proteins (see, e.g., paragraphs [0031], [0111], [0126], [0127]), Wong et al also anticipate instant claims 17, 24, and 25.
11.	Claims 1-18, 23-26, and 31 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by the WO Patent Application 2016/187349.  The WO Patent Application ‘349 teaches T cell receptor fusion proteins.  The fusion proteins comprise scFv, i.e. the VH and the VL domains of an antibody, fused to a T cell subunit comprising a TCR extracellular domain (i.e. a variable region of a T cell receptor chain), a TCR transmembrane domain, and a TCR intracellular domain (i.e. an immunoreceptor signal transmission domain).  The antigen-binding scFv can be linked to the TCR extracellular domain by a linker sequence.  T cells are engineered to express one or more of the fusion proteins, which can be the same or different, and are used to treat diseases, including cancer.  See, e.g., the Abstract; paragraphs [0006], [0044] - [0048], [0106], [0123], [0126], [0140], [0142], [0198], [0212], and [0213]; claims 15, 39-44, 49-55, 64, 65, 79-84, 89-97, 100-103; and Figure 2.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
May 11, 2022